 0,In the Matter of MAGNOLIA LUMBER CORPORATION, EMPLOYERandTEAMSTERS,CHAUFFEURS AND WAREHOUSEMEN'S LOCAL No. 962,INTERNATIONAL BROTHERHOOD OF TEAMSTERS,AFL, PETITIONERCase No. 36-RC-339.-Decided January 1 7,1950DECISIONANDORDERUpon a petition duly filed, a hearing was held before Howard A.McIntyre, hearing officer.The hearingofficer's rulingsmade at thehearing arefreefrom prejudicial error and are hereby affirmed.'Pursuantto the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent employeesof the Employer.3.Nb question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:IAt thehearing theEmployermoved for dismissal of the petition for the reasons: (1)That therewas no showingmade by Petitioner that it isin compliance with Section 9 (f),(g), and(h) of the Act; (2) that therewas no hearing held on Petitioner's showing ofinterest; (3) that therewas no demand for recognition made priorto the filing of thepetition.The Boardhas previouslyheld thatthe questionof a labororganization's com-pliance with Section 9(f), (g), and (h) of the amendedAct isan administrative matterto be determinedby the Boardand is not litigableby the parties.Lion Oil Company, 76NLRB 565;American TubeWorks, Inc.,82 NLRB 718. The Boardhas also heldthat theshowing of interest is an administrativedevice adopted by the Boardto determinewhetherfurther proceedings are warranted and is not subject toobjectionat the hearing.BurryBiscuit Corporation,76 NLR]3640.It is not necessaryfor Petitionerto show a priordemand forrecognitionwhere the Employer,as here, makesit clear at the hearing thathe refuses to recognizethe petitioning labor organization.Advance Pattern Company,80 NLRB 29.88 NLRB No. 41.161 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Petitioner seeks to represent as a separate unit a group of em-ployees consisting of log truck drivers, relief drivers, servicemen, andmechanics employed at the Employer's operations.The Employer, a Mississippi corporation, conducts logging and saw-mill operations in the State of Oregon and maintains its only office andsawmill in the State at Ashland, Oregon.During itsseasonal opera-tions the Employer employs approximately 200 employeesin its log-ging and sawmill operations.The unit requested by the Petitioner is substantially the same asthat sought in the recentCrown Zellerbacl^ 2andNettleton Timber scases.For thereasonsfully stated in those decisions and in theWeyerhaeuser Timber Companycase,4we find that the unit requestedherein is inappropriate.Accordingly, we shall dismiss the petition.ORDERIT Is HEREBY ORDEREDthat the petition herein be, and it hereby is,.dismissed.Q2 87 NLRB 1324.8 87 NLRB 1319.4 87 NLRB 1076.